DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to an amendment filed January 6, 2022. Claims 1, 6-9 & 13-21 are pending. Claims 2-5, 10-12 & 22-50 have been canceled. Claim 1 has been amended.
Claim Objections
Claims 1, 6-9 & 13-21 is/are objected to because of the following informalities:  
In regards to claim 1, at lines 14-15, the limitations “the first chamber the first chamber on the opposite side of the second wall from the second chamber” should apparently read --the first chamber, the first chamber on the opposite side of the second wall from the second chamber--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 6-9 & 13-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choo et al. (US 2013/0165762) in view of Nazinzadeh et al. (US 2015/0157453) further in view of Kilic et al. (US 2008/0226217).
In regards to claim 1, Choo et al. disclose an intraocular pressure sensor 400 comprising:

a first chamber formed by the first wall 439a and a second wall 439b (see at least figs. 4A-E and par 0045), the first chamber having a first length; and

    PNG
    media_image1.png
    282
    357
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    211
    228
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    223
    257
    media_image3.png
    Greyscale

a first array of photonic components 437 (see at least figs. 4A-E and par 0045), 
wherein the flexible membrane 439a and the first array of photonic components 437 are separated by a gap (g0, g1), and the first chamber has an optical resonance frequency dependent upon a distance of the gap (g0, g1), wherein the flexible membrane 439a is configured to deform to change the distance of the gap (g0, g1) while not touching the first array of photonic components 437; and,
a second array of photonic components 437 disposed within a surface of the flexible membrane 439a (see at least abstract; figs. 1A-B, 2C & 4A-E; par 0015 & 0046-0050).
Choo et al. disclose the intraocular pressure sensor, that fails to explicitly teach a pressure sensor comprising: a second chamber sharing the second wall with the first chamber, the first chamber on the opposite side of the second wall from the second chamber; wherein the second chamber has a second length that is longer than the first length of the first chamber.
However, Nazinzadeh et al. teach that it is known to provide an intraocular pressure sensor further comprising: a second chamber sharing the second wall with the first chamber, the first chamber on the opposite side of the second wall from the second chamber (see at least fig. 1; par 0017-0020); wherein the second chamber has a second length (i.e., from the photonic crystal to the bottom of the reference pressure chamber) that is longer than the first length (i.e., from the PDMS membrane to the photonic crystal) of the first chamber (see at least fig. 1). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the pressure sensor of Choo et al. further comprising: a second chamber sharing the second wall with the first chamber, the first chamber on the opposite side of the second wall from the second chamber in order to provide a reference chamber to the intraocular pressure sensor; wherein the second chamber has a second length that is longer than the first length of the first chamber as taught by Nazinzadeh et al. in order to preset the reference pressure chamber based on the lowest desired intraocular pressure value to be measured (see at least par 0019 of Nazinzadeh et al.).
Choo et al. as modified by Nazinzadeh et al. disclose the intraocular pressure sensor, that fails to explicitly teach a pressure sensor comprising a first array of photonic components disposed inside of the first chamber, a raised portion located within the first chamber on a surface of the second wall, wherein the first array of photonic components is disposed on a surface of the raised portion; and a second array of photonic components disposed on a surface of the flexible membrane.
Kilic et al. teach that it is known to provide a sensor 200 comprising a first array of photonic components 70a disposed inside of the first chamber; a raised portion located within the first chamber on a surface of the second wall 230, the first chamber on the opposite side of the second wall from the second chamber, wherein the first array of photonic components 70a is disposed on a surface of the raised portion (see at least figs. 24; par 0144-0165); and a second array of photonic components 70b disposed on a surface of the flexible membrane 220 (see at least figs. 25-26; par 0144-0165). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the pressure sensor of Choo et al. as modified by Nazinzadeh et al. comprising a first array of photonic components disposed inside of the first chamber, the first chamber on the opposite side of the second wall from the second chamber; a raised portion located within the first chamber on a surface of the second wall, wherein the first array of photonic components is disposed on a surface of the raised portion; and a second array of photonic components disposed on a surface of the flexible membrane as taught by Kilic et al. since such a modification would amount to a simple substitution of one known element (i.e. the first array photonic components as taught by Choo et al.) for another (i.e. as taught by Kilic et al.) to obtain predictable results such as detecting a shift in resonance of the pressure sensor resulting the relative displacement between the photonic components (see at least par 0147 of Kilic et al.)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 6, Choo et al. disclose an intraocular pressure sensor 400, as described above, that fails to explicitly teach a pressure sensor wherein the first array of photonic components is disposed on the surface of the second wall. However, Kilic et al. teach that it is known to provide a sensor 200 wherein the first array of photonic components 70a is disposed on the surface of the second wall (see at least figs. 24-28; par 0144-0165). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the pressure sensor of Choo et al. as modified by Nazinzadeh et al. wherein the first array of photonic components is disposed on the surface of the second wall as taught by Kilic et al. since such a modification would amount to a simple substitution of one known element (i.e. the first array photonic components as taught by Choo et al.) for another (i.e. as taught by Kilic et al.) to obtain predictable results such as detecting a shift in resonance of the pressure sensor resulting the relative displacement between the photonic components (see at least par 0147 of Kilic et al.)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 7, Choo et al. disclose the intraocular pressure sensor, as described above, that explicitly teach a pressure sensor further comprising a second array of photonic components disposed on a surface of the flexible membrane. However, Kilic et al. teach that it is known to provide a sensor 200 further comprising a second array of photonic components 70b disposed on a surface of the flexible membrane 220 (see at least figs. 25-26; par 0144-0165). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the pressure sensor of Choo et al. as modified by Nazinzadeh et al. further comprising a second array of photonic components disposed on a surface of the flexible membrane as taught by Kilic et al. since such a modification would amount to a simple substitution of one known element (i.e. the first array photonic components as taught by Choo et al.) for another (i.e. as taught by Kilic et al.) to obtain predictable results such as detecting a shift in resonance of the pressure sensor resulting the relative displacement between the photonic components (see at least par 0147 of Kilic et al.)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 8, Choo et al. disclose the intraocular pressure sensor further comprising a gap (g0, g1) between the first and the second arrays of photonic components 437 (see at least abstract; figs. 1A-B, 2C & 4A-E; par 0015 & 0045-0050).
In regards to claim 9, Choo et al. as modified by Nazinzadeh et al. and Kilic et al. disclose an intraocular pressure sensor, as described above that fails to explicitly teach a pressure sensor wherein the gap has a thickness range of 5-10 µm. However, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the pressure sensor of Choo et al. as modified by Nazinzadeh et al. and Kilic et al. wherein the gap, as taught by Kilic et al., has a thickness range of 5-10 µm since such a modification would amount to a mere improvement of the gap of Kilic et al. to fit a particular application.
In regards to claim 13, Choo et al. as modified by Nazinzadeh et al. disclose the intraocular pressure sensor of claim 1, that fails to explicitly teach a pressure sensor wherein the first array of photonic components comprises photonic components with a hemispherical shape. However, Kilic et al. teach that it is known to provide a sensor wherein the first array of photonic components (70a, 70b, 70) comprises photonic components 74 with a hemispherical shape (see at least figs. 1 & 2A-D; par 0101). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant's invention was made to provide the pressure sensor Choo et al. as modified by Nazinzadeh et al. wherein the first array of photonic components comprises photonic components with a hemispherical shape as taught by Kilic et al. in order to measure relative displacement of the photonic crystal structure.
In regards to claim 14, Choo et al. as modified by Nazinzadeh et al. disclose an intraocular pressure sensor, as described above, that fails to explicitly teach a pressure sensor wherein each photonic component has a diameter between 200-300 nanometers. However, Kilic et al. teach that it is known to provide a sensor wherein each photonic component 74 has a diameter between 10-1000 nanometers (see at least par 0107). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant's invention was made to provide the pressure sensor of Choo et al. as modified by Nazinzadeh et al. wherein each photonic component has a diameter between 200-300 nanometers since such modification would amount to a mere optimization of the photonic component range as taught by Kilic et al.
In regards to claim 15, Choo et al. as modified by Nazinzadeh et al. disclose an intraocular pressure sensor, as described above, that fails to explicitly teach a pressure sensor wherein a distance between a center of a photonic component to a center of an adjacent photonic component in the array of the photonic components is between 250-350 nanometers. However, Kilic et al. teach that it is known to provide a sensor wherein a distance between a center of a photonic component 14 to a center of an adjacent photonic component 14 in the array of the photonic components is between 100-1550 nanometers (see at least par 0102).  Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant's invention was made to provide the pressure sensor of Choo et al. as modified by Nazinzadeh et al. wherein a distance between a center of a photonic component to a center of an adjacent photonic component in the array of the photonic components is between 250-350 nanometers since such modification would amount to a mere optimization of the photonic component center-to-center range as taught by Kilic et al.
In regards to claim 16, Choo et al. disclose an intraocular pressure sensor wherein the first array of photonic components (237, 437) comprising gold (see at least par 0042).
In regards to claim 17, Choo et al. as modified by Nazinzadeh et al. disclose an intraocular pressure sensor 400   wherein the flexible membrane 439a comprises a silicon-nitride based membrane. However, Kilic et al. teach that it is known to provide a sensor wherein the flexible membrane 220 comprises a silicon-nitride based membrane 220 (see at least par 0149 & 0156). Therefore, it would have been obvious to  one of ordinary skill in the art at the time Applicant's invention was made to provide the pressure of Choo et al. as modified by Nazinzadeh et al. wherein the flexible membrane comprises a silicon-nitride based membrane as taught by Kilic et al. since such a modification would amount to a simple substitution of one known element (i.e. the membrane material as taught by Choo et al.) for another (i.e. the membrane material as taught by Kilic et al.) to obtain predictable results such as providing another biocompatible membrane--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 18, Choo et al. as modified by Nazinzadeh et al. disclose an intraocular pressure sensor, as described above, that fails to explicitly teach a pressure sensor further comprising: a plurality of openings located on a surface of the second wall to create a plurality of pass-through openings between the first and second chambers, wherein the first array of photonic components is centrally disposed on the surface of the second wall. However, Kilic et al. teach that it is known to provide a sensor further comprising a plurality of openings 240 located on a surface of the second wall 30 to create a plurality of pass-through openings between the first and second chambers (250, 260), wherein the first array of photonic components 70 is centrally disposed on the surface of the second wall 30 (see at least figs. 27-29; par 0158-0159). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the intraocular pressure sensor of Choo as modified by Nazinzadeh et al. further comprising: a plurality of openings located on a surface of the second wall to create a plurality of pass-through openings between the first and second chambers, wherein the first array of photonic components is centrally disposed on the surface of the second wall as taught by Kilic et al. in order to provide an array of components that acts as a low pass filter equalizing the pressure outside and inside the second chamber such that modulation due to incident acoustic wave.
In regards to claim 19, Choo et al. as modified by Nazinzadeh et al. disclose an intraocular pressure sensor, as described above, that fails to explicitly teach a pressure sensor wherein the plurality of openings comprise four openings. However, Kilic et al. teach that it is known to provide a sensor wherein the plurality of openings 240 comprise four openings (see at least fig. 29; par 0158-0159). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the pressure sensor of Choo et al. as modified by Nazinzadeh et al. wherein the plurality of openings comprise four openings as taught by Kilic et al. since such a modification would amount to applying a known technique (as taught by Kilic et al.) to a known device (as taught by Nazinzadeh et al.) to achieve a predictable result such as allowing the plurality of openings to serve as low-pass filters that equalize the static pressure between the inner and outer regions (see at least par 0155 of Kilic et al.).
In regards to claim 20, Choo et al. as modified by Kilic et al. disclose an intraocular pressure sensor, as described above, that fails to explicitly teach a pressure sensor wherein the second chamber is larger than the first chamber. However, Nazinzadeh et al. teach that it is known to provide an intraocular pressure sensor wherein the second chamber is larger than the first chamber (see at least fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the pressure sensor of Choo et al. as modified by Kilic et al. wherein the second chamber is larger than the first chamber in order to provide a reference chamber to the intraocular pressure sensor as taught by Nazinzadeh et al.
In regards to claim 21, while Choo et al. teach that it is known to provide a pressure sensor wherein the first array of photonic components comprises an array of photonic components on a 100 µm membrane disk 500 (see at least fig. 6A; par 0049, 0051 & 0054), Choo et al. as modified by Nazinzadeh et al. and Kilic et al. disclose an intraocular pressure sensor, as described above, that fails to explicitly teach a pressure wherein the first array of photonic components comprises a 50 µm x 50 µm array of photonic components. Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the pressure sensor of Choo et al. as modified by Nazinzadeh et al. and Kilic et al. wherein the first array of photonic components comprises a 50 µm x 50 µm array of photonic components since Choo et al. teach that an array of nanophotonic components can be fit onto a pressure sensor in a high packing density to generate strong reflective optical signals that can be detected from a remote distance.
Response to Arguments
Applicant's arguments filed June 17, 2021 have been fully considered but they are not persuasive. Applicant contends that the prior art fails to teach “a pressure sensor comprising: a second chamber sharing the second wall with the first chamber, the first chamber on the opposite side of the second wall from the second chamber.” The Office respectfully traverses and submits that Nazinzadeh et al. teach that it is known to provide an intraocular pressure sensor further comprising: a second chamber sharing the second wall with the first chamber, the first chamber on the opposite side of the second wall from the second chamber (see at least fig. 1; par 0017-0020) whereas Kilic clearly teaches a sensor 200 comprising a first array of photonic components 70a disposed inside of the first chamber; a raised portion located within the first chamber on a surface of the second wall 230, wherein the first array of photonic components 70a is disposed on a surface of the raised portion (see at least figs. 24; par 0144-0165). For example, Applicant’s argument amounts to a piecemeal interpretation of the prior art combination. Therefore, the Office submits that the combination of the prior art clearly teaches a second wall separating a first chamber from a second chamber as shown at least by fig. 24 of Kilic and fig. 1 of Kilic.
	In view of the foregoing, the rejections over at least Choo and Kilic are maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE T TOWA whose telephone number is (313)446-6655.  The examiner can normally be reached on Mon-Fri, 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RENE T TOWA/Primary Examiner, Art Unit 3791